Case 3:17-cv-00188-RDM Document 22 Filed 08/26/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARY BUCHANAN,
- | FILED
Plaintiff, :
Vv. :  3:17-CV-00188 SCRANTON
(JUDGE MARIANI) AUG 26 2074
KILOLO KIJAKAZI,

 

Defendant.
ORDER
AND NOW, THIS alh DAY OF AUGUST 2021, upon de novo review of Magistrate
Judge Saporito’s Report and Recommendation (“R&R’) (Doc. 17), Defendant's Objections thereto
(Doc. 18), and all other relevant documents, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 17) is ADOPTED for the reasons set forth in this Court’s accompanying
Memorandum Opinion.
2. Defendant's Objections (Doc. 18) are OVERRULED for the reasons set forth in this Court’s
accompanying Memorandum Opinion.
3. The Commissioner of Social Security's decision is VACATED.

4. The above-captioned matter is REMANDED to the Commissioner pursuant to 42 U.S.C. §

405(g) for further proceedings consistent with this Order.

 
   

5. The Clerk of Court is directed to CLOSE this case. ~~".

 
  

Robert D. Maifani
United States District Judge
